Title: To James Madison from John M. Forbes, 19 February 1802
From: Forbes, John M.
To: Madison, James


					
						Dear Sir,
						Philadelphia 19th. Feby. 1802.
					
					I can never too often nor with Sufficient Warmth, acknowledge my obligation to you for the 

Characteristic manner in which you received and have always encouraged my application for a 

Consular appointment.  My wishes and those of my friends are fully gratified in my nomination to 

the Agency at Hamburg, in time of war, unquestionably the first Commercial Situation under the 

Government of the United states—in time of peace, highly respectable and inferior to few, if any.  I 

accept it with pleasure and Shall embark from New York for England, in the first good Vessel which 

may sail after I shall have received my Commission and such instructions as you may please to give 

me.  I regret extremely that I was Prevented the pleasure of seeing you after my appointment, by 

your indisposition.  Hope that, e’er this, your health and Strength are perfectly restored to you.  

Accept the assurances of my most Perfect Respect,
					
						John M. Forbes
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
